Detailed Action
This office action is in response to the remarks filed on 12/28/2020.

Allowable Subject Matter
Claims 1-13, 17-19, and 21-24 are allowed.
Independent Claim 1 recites a device “for combining media content streams from different content sources at a location outside of a structure” in such a way that “support multiple different content distribution sources, on a gateway, in a manner that minimizes installation costs and complexity while also providing flexibility and adaptability to support content presentation at any number of different destination devices”. The prior arts on record fails to teach or reasonably suggest the combination of media content streams feature, specifically, 
“an encapsulation module coupled to the content stream management module to encapsulate the multiplexed content transport stream into a packetized multiplexed content stream formatted in accordance with according to a communications protocol, wherein individual packets of the packetized multiplexed content stream are encoded with information identifying a source of media content encapsulated therein or an intended destination device of the different destination devices for the media content encapsulated therein; and
a communications interface coupled to the encapsulation module and the output interface to transmit the packetized multiplexed content stream via the output interface.”
Independent Claim 10 recites a system“for combining media content streams, on a device [hub], from different content sources at a location outside of a structure” in such a way that “support multiple different content distribution sources, on a gateway, in a manner that minimizes installation costs and complexity while also providing flexibility and adaptability to support content presentation at 
“encapsulate the multiplexed first and second transport streams into a packetized multiplexed content stream formatted in accordance with a communications protocol, wherein: individual packets of the packetized multiplexed content stream are encoded with information identifying a source of media content encapsulated therein or an intended destination device for the media content encapsulated therein; and 
the gateway device is coupled to the hub device to receive the packetized multiplexed content stream and utilize the information identifying the source of the media content encapsulated therein or the intended destination device for the media content encapsulated therein to route the individual packets to different destination devices.”
Independent Claim 17 recites a system“for combining media content streams, on a device [hub], from different content sources at a location outside of a structure” in such a way that “support multiple different content distribution sources, on a gateway, in a manner that minimizes installation costs and complexity while also providing flexibility and adaptability to support content presentation at any number of different destination devices”. The prior arts on record fails to teach or reasonably suggest the combination of media content streams feature, specifically,
“encapsulating, at the hub device, the multiplexed content transport stream into a packetized multiplexed content stream formatted in accordance with a communications protocol, wherein individual packets of the packetized multiplexed content stream are encoded with information identifying a source of media content encapsulated therein or an intended destination device of the plurality of different destination devices for the media content encapsulated therein; and
transmitting, by the hub device, the packetized multiplexed content stream to the gateway device, wherein the gateway device utilizes the information identifying the source of the media content 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472